            Case 2:19-cv-04038-KSM Document 42 Filed 07/30/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 CHRISTIAN ECKMAN,                                         CIVIL ACTION

        Plaintiff,
                                                           NO. 19-4038-KSM
        v.

 ENCOMPASS HOME AND AUTO
 INSURANCE CO.,

        Defendant.


                                            ORDER

       AND NOW, this 30th day of July, 2021, upon consideration of the parties’ cross-Motions

for Summary Judgment (Doc. Nos. 19 & 20), cross-Responses (Doc. Nos. 21 & 22), supplemental

briefs (Doc. Nos. 34 & 35), and oral arguments, and for the reasons stated in the accompanying

Memorandum, it is ORDERED as follows:

       1.       Plaintiff’s Motion for Summary Judgment (Doc. No. 20) is DENIED.

       2.       Defendant’s Motion for Summary Judgment (Doc. No. 19) is GRANTED.

       3.       In accordance with Pennsylvania law, the underinsured motorists coverage in

Defendant’s Automobile Policy 281 682 950 (“the Policy”) issued to Plaintiff, is hereby

DECLARED to be $100,000 per person and $300,000 per accident. Defendant is therefore

ORDERED to provide one million two hundred thousand dollars ($1,200,000) in underinsured

motorists coverage to Plaintiff, Christian Eckman, in connection with the February 16, 2019 motor

vehicle accident.
          Case 2:19-cv-04038-KSM Document 42 Filed 07/30/21 Page 2 of 2




     4.       The Clerk of Court shall mark this case as closed for statistical purposes.

IT IS SO ORDERED.

                                                    /s/KAREN SPENCER MARSTON
                                                    ______________________________
                                                    KAREN SPENCER MARSTON, J.
